Reasons for Allowance
Claims 1, 4-7, 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a shoe sole member as claimed in claim 1.  The closest prior art of record is Schutte et al. (US Patent Application No. 2009/0234039).  Schutte et al. teach a shoe sole member comprising a polymer foam that entirely forms the shoe sole member and fibers being dispersed at random without orientation in the polymer foam, the fibers being selected from the group consisting of polyester fibers and cellulose fibers.  Schutte et al. fail to teach wherein the polymer foam comprises any one of an olefin polymer, a styrene polymer and a polyamide polymer, wherein the polymer foam has a specific gravity of at least 0.01 and not more than 0.15, and the fibers are dispersed in the polymer foam so that the following condition is satisfied: HC1 ≤ (1.1 x HC0), wherein ”Hc1” denotes an Asker C hardness of the foregoing polymer foam, and “HC0” denotes an Asker C hardness of a polymer foam formed to have the same specific gravity as the foregoing polymer foam using the same composition as the foregoing polymer foam but not containing the fibers.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        3/9/2022